Citation Nr: 1719057	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-05 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, bipolar disorder, schizophrenia, and insomnia. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for sickle cell anemia.

7.  Entitlement to service connection for a sinus disability.  

8.  Entitlement to service connection for a stomach disability, to include dysmenorrhea. 

9.  Entitlement to service connection for thyroid disease. 

10.  Entitlement to service connection for cataracts.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1972 to June 1974.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the February 2017 Board hearing presided over by the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorder

The Veteran contends that she has a psychiatric disability that is related to service, to include as due to reported in-service sexual harassment and in-service sexual assault.  See June 2013 Veteran statement (stating that she was sexually harassed and sexually assaulted on multiple occasions during active duty).  She reports that she has been diagnosed with multiple psychiatric disorders since 1995.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. App. 389 (1996).  

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5). The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382   (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).  If the claim for PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Here, there is an April 1973 service treatment record that showed that the Veteran reported "Nerves, chest pains."  The Veteran's psychiatric condition as noted as normal on the separation examination in June 1974.  Further, in her June 1974 Report of Medical History, the Veteran reported that her present health is "very good" and she denied ever having dizziness or fainting spells, having depression or excessive worry, frequent trouble sleeping, periods of unconsciousness, or nervous trouble of any sort.

Regarding evidence from other sources to corroborate the Veteran's reported in-service stressors, the Board notes that the Veteran's husband testified at the February 2017 Board hearing that he did not contemporaneously observe the Veteran's issues that occurred during active duty, and the Veteran's husband also testified that he did not know what she was experiencing until he read the Veteran's letter written in 2013 or 2014.  The Veteran's husband also testified that he and his wife "never had issues."  There is a February 1997 Report of Contact that reflects that the Veteran's friend, G. M., said she has known the Veteran for 16 years.  G. M. reported that she noticed a change in the Veteran for "a few years, and over the last 2 years [the Veteran] has been particularly depressed...Before [the Veteran] was real outgoing and involved in a lot activities."  Thus, at this time, there is not sufficient evidence to show behavioral changes after the Veteran's reported sexual assaults in active duty.  Further, the Board notes in the June 2013 statement, the Veteran stated that she was sexually harassed and sexually assaulted on multiple occasions during active duty when she was allegedly performing duties as a waitress at Fort Sheridan because for several weeks at Fort Sheridan she had no duties, and when she was allegedly on recruitment duty in Georgetown, SC).  However, the service personnel records show that the Veteran was after arriving at Fort Sheridan, she assumed duties as a supply clerk within two weeks, and then served as clerk typist for the majority of her time at Fort Sheridan.  Further, there is no indication in the service personnel records that she assumed recruitment duties in Georgetown, SC.  

Also, significantly, in multiple letters, the Veteran's psychiatrist, Dr. T. A., noted that she has been treating the Veteran since 1995, and Dr. T. A. opines in these letters that the Veteran's psychiatric disability is the result of various reported post-service traumatic experiences, to include sexual harassment at a post-service job by a supervisor and being an assault by a student in the 2000's.  See also June 1995 private treatment records from Cape Fear Hospital (Veteran reported that she is a patient of Dr. T.A., and that she has a history of anxiety and that she has had problems at work concerning "harassment"; the psychiatric consult noted that the Veteran has been treated for depression since March 1995; and, the Triage nurse noted that the Veteran had reported increased anxiety at work because she was "harassed" at work; the Veteran also reported an allergy to the perfume used by the Veteran's boss at work); October 2005 treatment record associated with her SSA records (Veteran stated that she became depressed while working, in that she was suffering with sinus disease and did not realize what it was, and she found that she was sensitive to the perfume her boss was using; Veteran also reported that after she left her job with the federal government, she worked as a teacher in a local school system [in the 2000's] and she was assaulted by one student, was thrown against a door casing and had a back injury).  

Based on the above facts, there is not sufficiently plausible evidence to obtain a medical opinion as to whether her current psychiatric disability is related to her reported in-service stressors or a medical opinion to determine whether her reported in-service personal assault stressors occurred.  38 C.F.R. § 3.304(f); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

However, given the service treatment record showing nerves and chest pain, and in light of the Veteran's history of anxiety, the Board concludes that further medical inquiry is required to determine whether the Veteran's current psychiatric disability is related to her in-service "nerves, chest pain."  

Stomach Disability

The Veteran contends that she has a "stomach" disability that is related to service or secondary to a psychiatric disability.  The Veteran is competent to describe her symptoms and is not required to identify the underlying diagnosis for her symptoms.  Here, the Veteran has not described her stomach symptoms for which she is claiming, nor has she provided an argument as to why she believes she has a gastrointestinal disability that is related to service.  However, the Board acknowledges that the service treatment records show that Veteran complained of "stomach cramps" in service recurrently, to include in November 1973.  Further, the Veteran reported VA treatment of a "stomach condition" from July 2009.  Based on these facts, the Board has broadened the claim for a stomach disability to include dysmenorrhea.  The November 1973 gastrointestinal service treatment record notes that the Veteran's "stomach cramps" usually appear around the menses, that these stomach cramps have been a regular and recurrent problem since February 1972 [prior to service].  The objective medical assessment was dysmenorrhea [menstrual cramps].  The Board notes that neither a stomach defect nor menstrual cramps were noted on the August 1972 entry examination, and that in the August 1972 Report of Medical History, the medical professional noted "periods ok."  The service treatment records show recurrent reports of cramps in service and assessments of dysmenorrhea.  In the June 1974 separation examination, the Veteran's pelvic examination rendered normal results, and the medical professional noted "s/p [status post] dysmenorrhea, much better on BCP's [birth control pills]."  Further, in her June 1974 Report of Medical History, the Veteran denied ever having a change in menstrual pattern.  Given these facts, further medical inquiry is required regarding the Veteran's claimed "stomach" disability, to include whether she currently has dysmenorrhea, whether dysmenorrhea clearly and unmistakably preexisted service, and whether dysmenorrhea was incurred in or aggravated in service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Bilateral Hearing Loss

The Veteran contends that she has a bilateral hearing loss disability that is related to service.  The Board notes that in the June 1974 separation examination, the Veteran's audiogram showed some degree of hearing loss under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which held that auditory threshold levels higher than 20 decibels indicate some degree of hearing loss.  Given this, a VA audiological examination should be obtained to determine whether the Veteran currently has a hearing loss disability and whether any such disability manifested in service or is otherwise related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Remaining Issues Currently on Appeal

The Veteran contends that she is unable to secure and maintain employment due to disabilities on appeal for service connection; thus, the matter of entitlement to TDIU is remanded pending adjudication of the service connection issues on appeal. 

With regard to hypertension, a back disability, tinnitus, cataracts, sickle cell anemia, a sinus disability, and thyroid disease, at this time, there is no indication at this time that these claimed disabilities are directly related to service.  Indeed, in the February 2017 Board hearing, the Veteran testified that when she filed for VA benefits, she was asked what medical problems she had at that time, and that is why she filed for VA benefits for all of her current disabilities.  The Veteran testified that she wished to make arguments to support her claim for service connection for a psychiatric disorder only.  Further, the evidence does otherwise indicate a direct relationship between these disabilities and service.  For example, in the June 1974 separation examination, no back disability, cataracts, thyroid disease, or sickle cell anemia was noted.  Further, in her June 1974 Report of Medical History, the Veteran denied ever having recurrent back pain, thyroid trouble, ear, nose, or throat trouble, hay fever, or sinusitis.  The Veteran's service treatment records, to include her vision evaluations, show no indication or treatment for cataracts.  The Board also notes that an April 1973 Report of Medical History shows that the Veteran denied ever having been treated for thyroid disease or a blood disease.  In a January 1999 SSA record, the Veteran listed current symptoms of lower back pains.  The Veteran reported that she has had recurrent back pain, and she does not know what causes this pain.  She also reported that she began using over the counter pain medication since March 1995, and there is no indication in the record at this time as to symptoms or treatment prior to 1995.  In a February 1999 Report of Continuing Disability Interview associate with the SSA records, the Veteran reported that she has been treated at Womack Army Hospital for a sinus disability since March 1995. 

Nonetheless, for these disabilities on appeal, the Veteran has raised the issue of entitlement to service connection on a secondary basis for these disabilities.  Specifically, the Veteran essentially contends that these disabilities were caused or aggravated by her psychiatric disability or sinus disability (or due to medication for each).  Thus, these issues are remanded as pending adjudication of the sinus disability and psychiatric disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that she provide information as to any outstanding non-VA treatment records, pertinent to her disabilities on appeal.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

Please take appropriate efforts to obtain the identified private treatment records, to include any outstanding mental health records from Dr. S. and Dr. T. A.  

2. Please attempt to obtain any inpatient clinical records pertaining to any in-service hospitalization of the Veteran from September 1972 to June 1974.  

Please attempt to obtain any post-service clinical records from June 1974 to September 1975 from Ireland Army Hospital.  

All attempts to fulfill this development should be documented in the claims file.  

3. When appropriate, provide the Veteran with notice pursuant to 38 C.F.R. § 3.159(e) with regard to any unavailable records.  

4. Please obtain outstanding relevant VA treatment records, to include any outstanding records from July 2009 to present. 

5. Please schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  Make the claims file available to the examiner for review of the case.

After performing all necessary testing, and regarding each ear, the examiner is asked to address whether it is at least as likely as not (probability of 50 percent) that either ear hearing loss manifested in service, or is otherwise etiologically related to service.  The examiner's attention is invited to the June 1974 separation examination. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the lack of a diagnosis of hearing loss in service cannot serve as the sole reason for a negative opinion.  The examiner is also reminded that under the law, per Hensley v. Brown, 5 Vet. App. 155, 157 (1993), auditory threshold levels higher than 20 decibels indicate "some degree of hearing loss."

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. After completing all the above directives 1-4, please schedule the Veteran for a VA examination to determine the nature and etiology of a "stomach" and menstrual cramp disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  



(a) Interview the Veteran as to which "stomach" symptoms she is claiming VA benefits for.  Comment on the nature and diagnosis(es) of the Veteran's claimed "stomach" disability, to include dysmenorrhea.  

(b) Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that any current dysmenorrhea pre-existed service.  The examiner's attention is invited to the November 1973 gastrointestinal service treatment record, in which the Veteran subjectively noted that these stomach cramps have been a regular and recurrent problem since February 1972 [prior to service].  

(c) If the above answer to (b) is yes, please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing dysmenorrhea WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in severity of the dysmenorrhea was due to the natural progress of dysmenorrhea. 

The examiner's attention is invited to the Veteran's recurrent reports in service and treatment in service for stomach and abdominal pain.  




(d) If the above responses in (b) and (c) are negative, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any such claimed "stomach" disability manifested in service or is etiologically related to service.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. After completing all the above directives 1-4, please schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(e) Comment on the nature and diagnosis(es) of the Veteran's psychiatric disability, to include PTSD or any other psychiatric disorder other than PTSD.  

(f) Please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any of the above psychiatric disorders has its onset in service or is otherwise etiologically related to service.  Please specifically address whether a current disorder is related to an April 1973 service treatment record that showed that the Veteran reported "Nerves, chest pains."

The examiner's attention is invited to the Veteran's medical history of anxiety and/or depression since 1995.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8. After completing all the above directives, with regard to hypertension, a back disability, tinnitus, cataracts, sickle cell anemia, a sinus disability, and thyroid disease, please conduct any further development deemed necessary.  The AOJ's attention is invited to the Veteran's argument that these disabilities are secondary to her psychiatric disability or sinus disability. 

9. Thereafter, readjudicate the claims on appeal and furnish the Veteran and her representative a supplemental statement of the case if any matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



